Woods, J.
The statute exempts from process against a debtor, “ tools of his occupation, to the value of twenty dollars.” Eev. Stat., chap. 184, sec. 2.
Whether the chattel which was seized, and the character of which is brought in controversy in this case, is a tool or not, within the meaning of that statute, it is not necessary to inquire. There are cases in which the meaning of the word has been extended to embrace things not *198in strictness embraced in its' philological, or even its popular use.
The claim of exemption which is set up fails, by reason of the chattel not being in fact employed by the plaintiff in his ordinary occupation. He had ceased to occupy himself in the business of taking likenesses by means of the apparatus, nor had he assumed the occupation of teaching the art in which the apparatus was a necessary part of his outfit. It was not, even in the very questionable sense in which the defendant contends it was, a tool of his occupation, because teaching was not his occupation.
There must, therefore, be

Judgment for the defendant.